Citation Nr: 1536907	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  In January 2015, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).


FINDING OF FACT

The probative, competent evidence does not demonstrate that a left leg disability is causally or etiologically related to active duty or that arthritis of the left leg manifested to a compensable degree with one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for left leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A May 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, identified private treatment records, and lay evidence.  

In June 2008 and February 2013, the Veteran underwent VA examination in connection with his claim.  Pursuant to a September 2014 Board Remand, a VA physician provided an independent medical opinion in December 2014.  The December 2014 VA physician's opinion was predicated on a full reading of the Veteran's records, to include the private treatment records, and with consideration of the Veteran's statements.  Additionally, the VA physician provided adequate rationale for the opinion stated, relying on and citing to the records reviewed and outside medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the December 2014 opinion sufficient and adequate for purposes of determining service connection.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the VA Appeals Management Center substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the intent of his claim and the history of his left leg symptoms.  The VLJ also identified the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by a representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative, and neither has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a left leg disability that had its onset during active duty.  At the July 2014 Board hearing, he specifically claimed that when he was getting into the back of an Amtrac military vehicle, he hit his left knee and that he has experienced consistent pain since that incident.  

In February 2013, the VA examiner diagnosed left knee chondromalacia and osteoarthritis, and a July 2014 private treatment record reflects a diagnosis of anterior labral tear with an associated ganglion cyst of the left hip.  As a result, the Board finds the evidence demonstrates a current disability for purposes of service connection.  Additionally, service treatment records document complaints of left knee pain in December 1999, November 2004, March 2005, and August 2007.  As such, the Board finds the evidence reflects an in-service event or injury for service connection purposes. 

With respect to a nexus between any current left leg disability and an in-service event, however, the competent medical opinions do not support the Veteran's contentions.  Here, a July 2014 private treatment record shows a private physician's determination that most of the Veteran's chronic knee problems were a result of his hip pathology.  In addition, the private physician found the Veteran's large anterior labral tear with an associated ganglion cyst appeared to be the result of a CAM impingement.  In this respect, the VA physician provided a negative nexus opinion with respect to any left knee condition and left hip disability.  First, the VA physician specifically opined that it was less likely than not that the Veteran's claimed left knee condition was related to and/or aggravated by his military service because the left knee condition was related to and aggravated by his left hip condition and a CAM impingement.  Further, the VA physician found the nature and etiology of the Veteran's claimed left leg condition was at least as likely as not due to post-separation wear and tear related to the Veteran's normal aging process, a limited effect from the anatomical functioning following a 2004 diagnosis of left patellar tendonitis, and the association of lower extremity trauma secondary to the Veteran's occupation as a Postal Carrier.  The VA physician stated that her comprehensive medical review of the clinical files, electronic folder, lay statements, VA treatment records, and current medical literature stood as the foundation for the medical opinion.  

In particular, the VA physician determined that it was at least as likely as not that the findings on an August 2011 magnetic resonance imaging scan, which revealed low grade tricompartmental chondromalacia, were consistent with minimal degenerative changes and therefore consistent with a normal aging process.  Second, the VA physician relied on the private physician's determination that the Veteran's knee pain was very likely referred from the hip, which appeared to be the result of a CAM impingement.  In accordance with current medical literature, a CAM impingement occurred when there was abnormal contact between the proximal femur and the acetabular rim.  This abnormal contact could be produced by activities that required repeated hip motion to an extreme range or when there was an abnormal anatomic configuration to the bone such that contact was produced even with motion in the normal range.  Additionally, the VA physician noted specific service treatment records and found it was at least as likely as not that the history of the 2004 left knee condition was an acute, transient, and self-limited event involving the left superficial patellar tendon.  Anatomically, the patellar tendon was extracapsular and therefore unrelated to the deep structures of the knee and hip joints.  Thus, it was less likely than not that the diagnosis of patellar tendonitis was related to, caused by, and/or aggravated by the anatomical and biomechanical functioning of the left leg, to include chondromalacia and osteoarthritis of the left knee and anterior labral tear with an associated ganglion cyst of the left hip.  The VA physician based this opinion on the lack of medically-based, clinical evidence, as well as the lack of current medical orthopaedic literature to support a nexus between an acute, transient, and self-limiting diagnosis of left patellar tendonitis and the Veteran's current left knee degenerative joint disease and anatomical hip condition.  Additionally, the VA physician noted an October 2008 behavioral health lab follow-up report indicated the Veteran worked full-time as a Postal Carrier.  Since Postal Carriers were involved in the sorting, carrying, and delivery of mail, the VA physician found it was at least as likely as not that the Veteran's occupation involved continuous standing and ambulation that affected the lower extremities and back.  Therefore, the VA physician found it was at least as likely as not that the Veteran's occupation was related to, caused, and aggravated his current claimed left knee condition because of the excessive biomechanical stress.  Finally, the VA physician determined the Veteran's left leg was anatomically and biomechanically normal following separation from service.  Thus, it was less likely than not that the claimed left leg condition was related to military service because of the lack of medically-based, clinical evidence showing arthritic changes had manifested to a compensable degree within one year of the Veteran's separation.  

Upon review, the Board affords the December 2014 VA physician's opinion highly probative value.  First, the opinion was based on a complete review of the Veteran's records.  In addition, the VA physician specifically commented on the service treatment records, post-service treatment records, and lay evidence and provided outside medical literature in support of the opinion.  Nieves-Rodriguez, 22 Vet. App. 295.  The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds the Veteran's statements regarding his post-service symptoms have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  First, contrary to the Veteran's July 2014 testimony, he reported in June 2008 that his left knee pain was not due to any injury or trauma.  In addition, a September 2011 private treatment record shows the Veteran reported a history of left knee pain for six months, as well as a history of pain from 2004 to 2005 in Iraq that had subsequently subsided.  In May 2014, the Veteran reported a history of left knee pain for over 10 years, whereas a July 2014 VA treatment record shows the Veteran reported his pain began five years prior.  As a result, the Board finds that during the appeal process, the Veteran's statements as to his symptoms changed to reflect continuous symptoms since active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  Furthermore, X-ray examination of the Veteran's left knee in June 2008 was normal, and the VA examiner could not provide a diagnosis because there was no pathology.  The Board finds this evidence indicates that left knee arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or opinion concerning the etiology of a left leg disability such as chondromalacia, osteoarthritis, or anterior labral tear with an associated ganglion cyst of the left hip.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Because the origin or cause of these disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of such a disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a left leg disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for left leg disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


